Citation Nr: 1012673	
Decision Date: 04/05/10    Archive Date: 04/14/10

DOCKET NO.  08-17 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent 
for a right great toe disability, hallux rigidus and hallux 
valgus with degenerative joint disease (DJD), status-post 
injury.

2.  Entitlement to an initial rating higher than 10 percent 
for a low back disability (lumbosacral strain).  

3.  Entitlement to an initial compensable disability rating 
for a skin disorder (pseudofolliculitis barbae or PFB).

4.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

5.  Entitlement to service connection for laryngitis.

6.  Entitlement to service connection for sinusitis, 
including due to Agent Orange exposure.




REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the military from June 
1969 to December 1973.

This appeal to the Board of Veterans' Appeals (Board) 
originated from August and September 2003 rating decisions 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in New Orleans, Louisiana.  

In a more recent July 2006 decision, which initially was the 
subject of this appeal, the RO concluded the Veteran had not 
perfected a timely appeal of those earlier August and 
September 2003 decisions concerning several claims.  
Those claims pertained to the ratings initially assigned for 
his skin disorder (pseudofolliculitis barbae/PFB) and low 
back disability (lumbosacral strain) and his purported 
entitlement to service connection for PTSD, laryngitis, and 
sinusitis.

As support for concluding he timely appealed those earlier 
decisions, the Veteran testified at a videoconference 
hearing in December 2009 before the undersigned Veterans Law 
Judge of the Board.  And the Board since has determined that 
he was unable to perfect a timely appeal of those earlier 
decisions because of the devastation to New Orleans and the 
surrounding area following and as a result of Hurricane 
Katrina.  Records show that, after receiving notification of 
those earlier decisions, he filed a timely notice of 
disagreement (NOD) to initiate an appeal and received a 
statement of the case (SOC) concerning the several claims he 
was appealing just 17 days before that unfortunate 
catastrophic event.  The storm hitting the area while he had 
a considerable amount of time left to perfect his appeal by 
also filing a timely substantive appeal (e.g., a VA Form 9 
or equivalent statement) prevented him from completing this 
necessary final step in perfecting his appeal to the Board 
since the RO was displaced and the U. S. Postal Service's 
delivery system completely disrupted in the aftermath of 
that hurricane.  Consequently, he could only file this 
necessary substantive appeal at a later date, once the 
appeal period had expired.  See 38 C.F.R. §§ 20.200, 20.202, 
20.300, 20.301, 20.302, 30.303, 20.304, 20.305, and 20.306 
(2009).  But VA has created a leniency exception to the date 
of receipt of mail when, as here, it was affected by 
Hurricane Katrina.  See Disruption of Mail Service, 70 Fed. 
Reg. 61,509 (Oct. 24, 2005).  The Board therefore finds that 
he filed a timely appeal of those earlier decisions 
concerning these several claims and, consequently, is 
proceeding to consideration of whether he is entitled to 
higher initial ratings for his PFB and low back disability 
and service connection for PTSD, laryngitis, and sinusitis.  

Also in that August 2003 decision, the RO initially denied 
the Veteran's claim for service connection for a right great 
toe disability as an alleged residual of an injury.  The RO 
has since, however, in a more recent August 2005 decision, 
granted this claim and assigned an initial 10 percent rating 
for this disability - specifically, for hallux rigidus and 
hallux valgus with DJD, status-post injury.  And in a 
statement received on June 12, 2006, in response, so within 
one year of receiving notification of that decision, the 
filed a timely NOD to initiate an appeal of this additional 
claim for an initial rating higher than 10 percent for this 
right great toe disability.  See 38 C.F.R. § 20.201 (2009); 
Gallegos v. Principi, 283 F.3d 1309 (Fed. Cir. 2002); see 
also Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).

He has not been provided a SOC, however, concerning this 
other claim for an initial rating higher than 10 percent for 
his right great toe disability or given an opportunity to 
perfect the appeal of this additional claim by filing a 
timely substantive appeal (VA Form 9 or equivalent).  See 
again 38 C.F.R. § 20.200.  Therefore, the Board must remand 
this claim, rather than merely referring it, so an SOC can 
be issued and he given an opportunity to perfect the appeal 
to the Board concerning this additional claim.  See 
Manlincon v. West, 12 Vet. App. 238 (1999).

The other claims mentioned also have to be remanded, rather 
than immediately decided.  The remand to the RO will be via 
the Appeals Management Center (AMC) in Washington, DC.


REMAND

Before addressing any of the claims on appeal, the Board 
finds that additional development is required.  

First, as already alluded to, there is a pending claim for 
an initial rating higher than 10 percent for the right great 
toe disability.  See again Fenderson, 12 Vet. App. at 125-
26.  And since the Veteran has not been provided a SOC 
concerning this claim or given an opportunity to perfect the 
appeal of this claim, the Board is required to remand it to 
the RO, via the AMC, for completion of this procedural due 
process.  See again Manlincon v. West, 12 Vet. App. 238 
(1999); see also Godfrey v. Brown, 7 Vet. App. 398, 408-410 
(1995).

Second, since the numerous other claims in this appeal have 
not been addressed on their merits in several years (because 
the RO determined the Veteran did not timely appeal them, a 
decision the Board is now overturning), the Veteran 
apparently has received additional treatment that is 
relevant to these other claims.  And these additional 
treatment records have not been obtained for consideration.  


Specifically in this important regard, his treatment records 
from the local New Orleans VA Medical Center (VAMC) are only 
dated up to June 2004, so clearly not up to the present.  
Hence, at minimum, VA needs to obtain all of his relevant 
treatment records from this VAMC, including those dated 
since June 2004.  See Bell v. Derwinski, 2 Vet. App. 
611 (1992) (VA has constructive, if not actual, notice of 
this evidence because it is generated within VA's healthcare 
system).  See also 38 U.S.C.A. § 5103A(c)(2) (West 2002); 
38 C.F.R. §§  3.159(c)(2), (c)(3) (2009).  On remand, the 
AMC must attempt to obtain these additional records and, if 
they do not exist, must make an express declaration 
confirming that further attempts to obtain them would be 
futile.  The Veteran should also be apprised of the latter 
situation, if it arises.  

Third, attempts also need to be made to obtain any 
outstanding, private treatment records.  VA is generally 
required to make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate a claim.  38 
U.S.C.A. § 5103A(a) (West 2002).  Specifically, VA is 
required to make reasonable efforts to obtain relevant 
records, including private records that the claimant 
adequately identifies and authorizes VA to obtain.  38 
U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(1).  If after 
making such reasonable efforts VA is unable to obtain all of 
the relevant records sought, VA must so notify the claimant.  
Id.  This notice must identify the records not obtained, 
explain the efforts made to obtain them, and describe any 
further action VA will take on the claim.  Id.  VA 
regulation clarifies that "reasonable efforts" will 
generally consist of an initial request for the records and, 
if the records are not received, at least one follow-up 
request.  
38 C.F.R. § 3.159(c)(1) (2009).

The Veteran submitted a letter from his private 
psychiatrist, Dr. E.W., dated in July 2004.  The Veteran 
also has referred to private orthopedic treatment from 
Dr. H.E., in April 2005, and from Dr. E.Y. in April 2004.  
Unfortunately, however, it does not appear the RO has 
attempted to obtain these additional treatment records, even 
though they are seemingly pertinent.  So attempts also must 
be made to obtain these other treatment records before 
deciding this appeal, to comply with the duty to assist.  
38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c).  

Fourth, the Board also finds that another VA examination is 
needed to determine the current severity of the Veteran's 
low back and skin disabilities.  This is especially 
necessary since the appeal of these claims has been ongoing 
for several years, and yet, the most recent VA examination 
for the low back disability was in March 2005, so 
approximately five years ago.  And the last VA examination 
for his skin disability was in June 2004, so even longer, 
nearly six years ago.  See Caffrey v. Brown, 6 Vet. App. 
377, 381 (1994) (the Court determined the Board should have 
ordered a contemporaneous examination of the Veteran because 
a 
23-month old exam was too remote in time to adequately 
support the decision in an appeal for an increased rating); 
see also Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where 
record does not adequately reveal current state of 
claimant's disability, fulfillment of statutory duty to 
assist requires a contemporaneous medical examination, 
particularly if there is no additional medical evidence that 
adequately addresses the level of impairment of the 
disability since the previous examination).  Given the 
passage of these several years since these low back and skin 
disabilities were last evaluated, a more recent VA 
examination is needed to reassess their severity.  See Olsen 
v. Principi, 3 Vet. App. 480, 482 (1992), citing 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).  Also 
see Green v. Derwinski, 1 Vet. App. 121 (1991) and 
VAOPGCPREC 11-95 (April 7, 1995).

Lastly, the Veteran must be sent appropriate Veterans Claims 
Assistance Act (VCAA) notice specific to his contention of 
developing PTSD from stressors involving physical assault 
and racial harassment.  In detailing his stressors, 
he submitted an August 2003 statement claiming that during 
October to November 1969, while in Tech School at Shepherd 
Air Force Base in Wichita Falls, Texas, he was grabbed and 
thrown in the shower by white airmen, during a "GI party," 
and in his struggle with the men one of them called him a 
racist term and punched him.  He described other racial 
harassment incidents, as well, although in more vague terms.  
Furthermore, in a June 2004 stressor statement, he described 
a personal 
near-death experience from an attempted stabbing.  He says a 
Thai woman working in the squadron area of NKP Air Base in 
Thailand, in 1971, attempted to stab his heart with a very 
large knife, for no ascertainable reason.  

If, as here, the claim for PTSD is based on an alleged 
personal assault, then evidence from sources other than the 
Veteran's records may corroborate his account of the 
stressor incident.  Examples of such evidence include, but 
are not limited to:  records from law enforcement 
authorities, mental health counseling centers, hospitals or 
physicians; and statements from family members, roommates, 
fellow service members, or clergy.  38 C.F.R. § 3.304(f)(4) 
(2009).

Evidence of behavior changes following the claimed assault 
is one type of relevant evidence that may be found in the 
mentioned sources.  Examples of behavior changes that may 
constitute credible evidence of the stressor include, but 
are not limited to:  a request for a transfer to another 
military duty assignment; deterioration in work performance; 
substance abuse; episodes of depression, panic attacks, or 
anxiety without an identifiable cause; or unexplained 
economic or social behavior changes.  VA may submit any 
evidence that it received to an appropriate mental health 
professional for an opinion as to whether it indicates that 
a personal assault occurred.  Id.

In Patton v. West, 12 Vet. App. 272, 277 (1999), the Court 
pointed out that VA has established special procedures for 
evidentiary development of claims for PTSD based on personal 
assault.  The Court advised that the portions of the VA 
Adjudication Procedure Manual M21-1, Part III, paragraph 
5.14c, provided "guidance on the types of evidence that may 
serve as 'credible supporting evidence' for establishing 
service connection of PTSD which allegedly was precipitated 
by a personal assault during military service."

Manual M21-1 lists evidence that might indicate such a 
stressor such as lay statements describing episodes of 
depression; panic attacks or anxiety but no identifiable 
reasons for the episodes; visits to medical clinics without 
a specific ailment; evidence of substance abuse; and 
increased disregard for military or civilian authority.  The 
Manual also lists behaviors such as requests for change of 
military occupational specialty (MOS) or duty assignment, 
increased use or abuse of leave, changes in performance and 
performance evaluations, increased use of over-the-counter 
medications, unexplained economic or social behavior 
changes, and breakup of a primary relationship as possibly 
indicative of a personal assault, provided that such changes 
occurred at the time of the incident.  The Court has also 
held that the provisions in M21-1, Part III, 5.14(c), which 
address PTSD claims based on personal assault, are 
substantive rules that are the equivalent of VA regulations 
and binding on VA.  YR v. West, 11 Vet. App. 393, 398-99 
(1998); Patton, 12 Vet. App. at 272.

As such, VA will not deny a PTSD claim that is based on in-
service personal assault without first advising the claimant 
that evidence from sources other than the Veteran's service 
records or evidence of behavioral changes may constitute 
credible supporting evidence of the stressor and allowing 
him the opportunity to furnish this type of evidence or 
advise VA of potential sources of such evidence.  See, e.g., 
Bradford v. Nicholson, 20 Vet. App. 200 (2006).

The Veteran has not received this required notice.  
Therefore, the AMC must issue a proper notice letter to him 
explaining the evidence necessary to corroborate a stressor 
during service to support his claim for service connection 
for PTSD based on a personal assault, pursuant to 38 C.F.R. 
§ 3.304(f)(4) (2009).  This requirement is consistent with 
the VCAA's duty to inform him of the information and 
evidence needed to substantiate his claim.  See 38 C.F.R. § 
3.159(c).

Accordingly, this case is REMANDED for the following 
additional development and consideration:  

1.	Send the Veteran a SOC concerning 
the issue of whether he is entitled to 
an initial rating higher than 10 percent 
for his right great toe disability - 
hallux rigidus and hallux valgus with 
DJD, status-post injury.  Also advise 
him that he still needs to file a timely 
substantive appeal, such as a VA Form 9 
or equivalent statement, in response to 
the SOC to "perfect" an appeal to the 
Board concerning this additional claim.  
As well, he must be advised of the time 
period in which to perfect an appeal of 
this additional claim.  If, and only if, 
he submits a timely substantive appeal 
in response to the SOC, thereby 
perfecting his appeal, should this 
additional claim be returned to the 
Board.

2.	Ask the Veteran to complete and 
return the necessary authorizations (VA 
Form 21-4142) for VA to obtain any 
outstanding medical treatment records 
from Drs. E.W., H.E., and E.Y. and any 
other private treatment provider with 
medical records pertinent to his claims.  
Ask the Veteran to assist in obtaining 
these records by providing the relevant 
dates of treatment, names of the 
treating physicians, phone numbers and 
addresses, or by himself providing these 
treatment records if, for example, he 
has them in his personal possession.  If 
he provides a completed release form 
authorizing VA to obtain these 
confidential treatment records, then 
attempt to obtain them with at least one 
follow-up request if no reply is 
received.  See 38 C.F.R. § 3.159(c)(1) 
(2009).

3.	Also ask the Veteran to assist in 
the search for his relevant VA treatment 
records by specifying dates, locations, 
and providers of treatments at VA 
facilities since June 2004.  After 
allowing an appropriate time for 
response, contact the New Orleans VAMC 
to obtain all of his relevant treatment 
records, especially any outstanding 
records not already associated with the 
claims file dated since June 2004.  If 
these requested records are unavailable, 
or the search for them otherwise yields 
negative results and further attempts to 
obtain these records would be futile, 
this must be documented in the claims 
file and the Veteran notified in 
accordance with 38 C.F.R. § 3.159(c)(2).

4.	Schedule the Veteran for 
appropriate VA examinations to assess 
the current severity of his service-
connected low back and skin 
disabilities.  He is hereby advised that 
failure to report for these scheduled VA 
examinations, without good cause, may 
have adverse consequences on these 
pending claims.  The examinations should 
include any diagnostic testing or 
evaluation deemed necessary.  The claims 
file, including a complete copy of this 
remand, must be made available for 
review of the Veteran's pertinent 
medical history.

5.	Since his claim for service 
connection for PTSD is predicated on a 
personal assault, send the Veteran 
an appropriate stressor development 
letter for this particular type of 
claim.  He must be notified that an 
alleged in-service personal assault may 
be corroborated by evidence from sources 
other than his service records, as 
defined in 38 C.F.R. § 3.304(f)(4) 
(2009).  All specific examples of 
alternative sources of evidence listed 
in this regulation must be included in 
the notification letter.

6.	Then readjudicate these remaining 
claims in light of any additional 
evidence.  If these claims are not 
granted to the Veteran's satisfaction, 
send him a supplemental SOC (SSOC) 
concerning these remaining claims and 
give him an opportunity to respond to it 
before returning the file to the Board 
for further appellate consideration.

The Veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The 
law requires that all claims that are remanded by the Board 
of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


